MEMORANDUM **
Francisco Jerez-Lopez, a native and citizen of Guatemala, petitions for review of a Board of Immigration Appeals order dismissing his appeal from an immigration judge’s (IJ) decision denying his application for asylum and withholding of removal.1 We have jurisdiction under 8 U.S.C. § 1252. We review factual findings for substantial evidence, Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir.2008), and deny the petition for review.
Substantial evidence supports the Board’s denial of asylum and withholding of removal because Osiel-Rodas failed to show his alleged persecutors threatened him on account of a protected ground. His fear of future persecution based on an actual or imputed anti-gang or anti-crime opinion is not on account of the protected ground of either membership in a particular social group or political opinion. Ramos Barrios v. Holder, 567 F.3d 451, 456-57 (9th Cir.2009); Santos-Lemus, 542 F.3d at 745-47; see Ochave v. INS, 254 F.3d 859, 865 (9th Cir.2001) (“Asylum generally is not available to victims of civil strife, unless they are singled out on account of a protected ground”).
We need not consider Osiel-Rodas’s challenge to the IJ’s adverse credibility finding, which the Board did not adopt.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. Petitioner does not challenge the denial of protection under the Convention Against Torture.